ALD-350                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 15-1634
                                 ___________

           HOLY PHARAOH DR. ADMIRAL A.L.S.A.E.R. EL-BEY,
                    Lord Advocate of the Morehsh L.A.W.
              also known as Honorable Prophet of Ahezaahnism

                                      VS.

                       UNITED STATES OF AMERICA

                Holy Pharaoh Dr. Admiral A.L.S.A.E.R. El-Bey,

                                                           Appellant

                  ____________________________________

                On Appeal from the United States District Court
                          for the District of New Jersey
                        (D.N.J. Civ. No. 2-15-cv-00238)
                 District Judge: Honorable Stanley R. Chesler
                 ____________________________________

        Submitted for Possible Dismissal Due to a Jurisdictional Defect,
         Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), or
      Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                             September 23, 2015

          Before: CHAGARES, SCIRICA and RENDELL, Circuit Judges

                       (Opinion filed: October 13, 2015)
                                  _________
                                          OPINION*
                                          _________

PER CURIAM

        Jason Amin-Bey,1 proceeding pro se, appeals from an order of the United States

District Court for the District of New Jersey dismissing his complaint as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). We will summarily affirm.

        Appellant Jason Amin-Bey is a detainee at a Federal Medical Center. He has a

history of filing unintelligible complaints and petitions in the district courts, and has filed

numerous such actions in the District of New Jersey since 2013. See Transfer Order,

Holy Pharoah M.M.H.R.A.A.L.S.A. El-Bey, Ed.D. v. United States, No. 2:14-cv-07407

(D.N.J. Dec. 1, 2014), ECF No. 5 (describing Appellant’s litigation history). The present

appeal concerns an action Appellant commenced in January 2015 by filing what the

District Court described as an “incomprehensible document” and, a few weeks later, an

application to proceed in forma pauperis (“IFP”).

        The court granted Appellant IFP status and construed his filing as a civil rights

complaint. Noting that the complaint consisted of excerpts regarding statutes and

prescription medication interspersed with handwritten ramblings regarding religious

beliefs, the court stated that it “simply [could not] determine any facts that Plaintiff is



    *
      This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
    1
     In his filings, Amin-Bey styles himself (in part) “Holy Pharoah Dr. Admiral
A.L.S.A.E.R. El-Bey.” For convenience, we will refer to him as “Appellant.”
                                               2
trying to communicate that might support a valid claim.” Accordingly, the District Court

dismissed the complaint without prejudice as frivolous pursuant to § 1915(e)(2)(B)(i).

This appeal followed.

        We have jurisdiction pursuant to 28 U.S.C. § 1291,2 and we review the District

Court’s order dismissing the complaint as frivolous for an abuse of discretion. Denton v.

Hernandez, 504 U.S. 25, 33 (1992). If no substantial question is presented, we may

affirm on any ground supported by the record. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6;

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

        The screening provisions of the IFP statute require a federal court to dismiss an

action sua sponte if, among other things, the action is frivolous or malicious. See 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013). A

complaint may be deemed frivolous “where it lacks an arguable basis either in law or in

fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim is considered factually

frivolous where “the facts alleged are ‘clearly baseless,’ . . . a category encompassing

allegations that are ‘fanciful,’ . . . ‘fantastic,’ . . . and ‘delusional.’” Denton, 504 U.S. at

32-33 (quoting Neitzke, 490 U.S. at 325, 327-28). Accordingly, a complaint may be


    2
     In general, an order that dismisses a complaint without prejudice is not final and
appealable. Borelli v. City of Reading, 532 F.2d 950, 951 (3d Cir. 1976) (per curiam).
However, if a plaintiff cannot amend the complaint or chooses to stand on it, the order
becomes final and appealable. Id. at 952. Although the dismissal in this case was
without prejudice, the District Court’s conclusion that the complaint was
incomprehensible was tantamount to finding that Appellant could not cure it by
amendment. Moreover, the court did not give Appellant leave to amend or any
guidelines for doing so, as it had in prior cases. In this context, we deem the order final.
                                                3
dismissed for factual frivolousness “when the facts alleged rise to the level of the

irrational or the wholly incredible.” Denton, 504 U.S. at 33.

       We agree with the District Court that Appellant’s complaint is confused,

convoluted, and largely incomprehensible. Even construing the complaint liberally, it is

impossible to discern any factual allegations, causes of action, or claims for relief. While

we are not insensitive to Appellant’s situation, we note that he has a history of submitting

unintelligible documents to the courts despite having been informed of the requisite

pleading standards. In this case, there is simply no construction of his complaint that

satisfies those standards. We have considered Appellant’s submissions in support of his

appeal, and we likewise find them difficult to understand and irrelevant to the issue at

hand. Therefore, we hold that the District Court did not abuse its discretion by

dismissing the complaint as frivolous pursuant to § 1915(e)(2)(B)(i).

       Accordingly, we will summarily affirm the District Court’s order. See 3d Cir.

L.A.R. 27.4; I.O.P. 10.6. In light of this disposition, we deny Appellant’s motion to

“remove and remand” this matter to the United States Supreme Court.




                                             4